DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 January 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one bump foil comprises a smooth metal support foil, and a plurality of metal foils equipped with projections” of claim 12 and “at least one means for axially locking said bump and top linings” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1: line 10, “metal fail” should be --metal foil--.
Claim 1: line 16, “a longitudinal notch” should be --the longitudinal notch--.
Claim 1: line 18, “at least metal” should be --at least one metal--.
Claim 1: line 23, “a longitudinal notch” should be --the longitudinal notch--.
Claim 2: line 2, “wherein at least one” should be --wherein the at least one--.
Claims 2 : line 9 recites “this”. Applicant should avoid using “this” in claim recitations to avoid any possible ambiguity.  
Claim 3: line 3 recites “a proportionality factor”. This should be --a first proportionality factor-- to be consistent with claim 4.
Claim 3: line 5 recites “this”. Applicant should avoid using “this” in claim recitations to avoid any possible ambiguity.  
Claim 3: line 6 recites “and which is greater” should be replaced by --and the width is greater--.
Claim 5:” line 4 recites “this”. Applicant should avoid using “this” in claim recitations to avoid any possible ambiguity.
Claim 7: lines 4-6 and 8 recite “this”. Applicant should avoid using “this” in claim recitations to avoid any possible ambiguity.
Claim 7: lines 8-9 recite “a shaft of a rotating machine”. This should be --the shaft of the rotating machine--.

Claim 9: lines 4-6 recite “a top foil”. This should be --the top foil-- or --the at least one top foil--.
Claim 12: line 2 recites “at least one bump foil”. This should be changed to --the at least one bump foil--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 5-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a point-like azimuthal stop of said radial tongue”.  The term “point-like” is indefinite since it is unclear how much like a point the stop must be. Furthermore, it is unclear if the stop is a part of the notch or the radial tongue.  Perhaps Applicant intended --a point-like azimuthal stop for said radial tongue. As written, the metes and bounds of the claim are indefinite.
Claim 5: lines 5 and 6 recite “their”. It is unclear to which elements “their” is intended to refer rendering the metes and bounds of the claim indefinite.
Claim 5 recites “a distance…is less than their thickness…and greater than their thickness”.  It is unclear how a distance can both be less than and greater than another element. The limitations as written are mutually exclusive.

Claim 9 recites “radial play is greater than the thickness of a top foil…and less than a thickness of the top foil”.  It is unclear how the play can both be less than and greater than the thickness of the top foil.  The limitations as written are mutually exclusive.
Claim 10 recites “said first proportionality factor is equal to 0”.  Does this mean that the radial play is zero? This contradicts claim 9 which recites a radial play.  Does this mean that the thickness is zero? How can the thickness of a foil be zero?
Claim 12 recites “a smooth metal support foil”. The term “smooth” is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, how smooth must the foil be to be considered “smooth”.
Claim 13 recites “a single longitudinal notch, a bump lining formed from a single bump foil, and a top lining formed from a single top foil”.  It is unclear if these are the same elements as those recited in claim 1 and if the elements of claim 1 are included in the elements of claim 13 or separate from them. For example, does claim 13 require at least one longitudinal notch and a single longitudinal notch? Did Applicant intended claim 13 to recite that the at least one longitudinal notch is a single longitudinal notch?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim KR 1629714.
Re clm 1, Lim discloses a device forming a foil air bearing (Fig. 4-6), comprising a cylindrical sleeve (100), extending along a longitudinal direction and having an inner surface which defines a central bore (at 110), the device comprising at least one longitudinal notch (120) formed in said cylindrical sleeve and opening radially into said central bore through an opening (where notch 120 connects to bore 110), a bump lining (200), comprising at least one bump foil comprising a metal foil equipped with radial projections (either of 201 or portions between 201s), said bump lining forming a main curve (circular shape of 200) housed in said central bore and carrying said projections arranged opposite said inner surface (opposite in radial direction from inner surface) of said cylindrical sleeve to form an elastically deformable lining, each bump foil having, at each end a radial bump tongue (210) freely housed in a longitudinal notch, a top lining (300), housed in said central bore and comprising at least one metal top foil, said top lining forming a main curve (circular shape of 300) housed in said central bore and arranged opposite said main curve of said bump lining to define an enclosure for receiving a shaft of a rotating machine, each top lining having, at each end, a radial top tongue (310) freely housed in a longitudinal notch.
Re clm 3, Lim further discloses each longitudinal notch (120) has a width which is less, by a proportionality factor, than a distance separating the projections of the bump lining arranged on the main curve on either side of this longitudinal notch (notch is smaller than distance between bumps 201a on either side of 120), and which is greater, by a second proportionality factor, than a sum of the thickness of the radial tongues of the top foils and bump foils housed in this notch, when a shaft of a rotating machine is inserted into said receiving 
Re clm 11, Lim further discloses each longitudinal notch has a longitudinal lane of symmetry (Fig. 5 and 6).
Re clm 13, Lim further discloses the device comprises a single longitudinal notch, a bump lining formed from a single bump foil, and a top lining formed from a single top foil, so that radial tongues of the top and bump foils are all freely housed in the same notch (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lim KR 1629714 as applied to claim 1 above, and further in view of Jeong KR 101808008.
Lim discloses all the claimed subject matter as described above.
Re clm 12, Lim does not disclose the at least one bump foil comprises a smooth metal support foil, and a plurality of metal foils equipped with projections which are secured to said support foil.
Jeong teaches a foil bearing comprising the at least one bump foil (Fig. 6) comprises a smooth metal support foil (21), and a plurality of metal foils (22/23) equipped with projections which are secured to said support foil for the purpose of allowing the bearing to withstand the impact of a large load ([0034]).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lim KR 1629714 as applied to claim 1 above, and further in view of Kim U.S. 2017/0097039.
Lim discloses all the claimed subject matter as described above.
Re clm 14¸ Lim does not disclose at least one means of axially locking said bump and top linings.
Kim teaches means (40) for axially locking said bump and top linings for the purpose of providing a modularized into one piece foil assembly that may be conveniently mounted or dismounted in the housing ([0022]).
It would have been obvious to one of ordinary skill in the art to modify at least one bump tongue and one radial tongue to incorporate at least one means of axially locking said bump and top linings for the purpose of providing a modularized into one piece foil assembly that may be conveniently mounted or dismounted in the housing.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656